PER CURIAM.
We affirm appellant’s convictions and sentences. However, the trial court’s Amendment to Judgment which orders appellant to pay $1,500 in restitution pursuant to section 775.089(1), Florida Statutes (1981), is stricken since the trial court failed to consider the appellant’s ability to *443pay, his financial resources, or the burden that payment would impose upon him. See Harris v. State, 452 So.2d 1041 (Fla. 2d DCA 1984); Turner v. State, 431 So.2d 1017 (Fla. 4th DCA 1983). Subject to the notice requirements of Goodson v. State, 400 So.2d 791 (Fla. 2d DCA 1981), the court may reimpose restitution pursuant to the mandates of the statute.
GRIMES, A.C.J., and SCHEB and FRANK, JJ., concur.